95 N.Y.2d 776 (2000)
732 N.E.2d 944
710 N.Y.S.2d 837
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
RICHARD BROWN, Appellant.
Court of Appeals of the State of New York.
Argued April 6, 2000.
Decided May 4, 2000.
Legal Aid Society of Nassau County, Hempstead (Christopher M. Cevasco, Matthew Muraskin and Kent V. Moston of counsel), for appellant.
*777 Denis Dillon, District Attorney of Nassau County, Mineola (Edward Miller and Peter A. Weinstein of counsel), for respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT.

OPINION OF THE COURT
Order affirmed for reasons stated in the memorandum of the Appellate Division (262 AD2d 570).